UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-14339 THERAGENICS CORPORATION® (Exact name of registrant as specified in its charter) Delaware 58-1528626 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5203 Bristol Industrial Way Buford, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (770) 271-0233 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. YESx NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated FileroNon Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NOx As ofNovember 6, 2012 the number of shares of $0.01 par value common stock outstanding was 29,991,990. THERAGENICS CORPORATION TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Statements of ComprehensiveEarnings for the three andnine months endedSeptember 30, 2012 and September 30, 2011 3 Condensed Consolidated Balance Sheets – September 30, 2012 and December 31, 2011 4 Condensed Consolidated Statements of Cash Flows for thenine months ended September 30, 2012 and September 30, 2011 5 Notes to Condensed Consolidated Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4. CONTROLS AND PROCEDURES 25 PART II. OTHER INFORMATION 25 ITEM 1. LEGAL PROCEEDINGS 25 ITEM 1A. RISK FACTORS 25 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 6. EXHIBITS 26 SIGNATURES 27 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS (UNAUDITED) (Amounts in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, REVENUE Product sales $ License and fee income COST OF SALES GROSS PROFIT OPERATING EXPENSES Selling, general and administrative Amortization of purchased intangibles Research and development Loss on sale of equipment — 2 3 4 EARNINGS FROM OPERATIONS OTHER INCOME (EXPENSE) Interest income 28 39 Interest expense (163 ) (166 ) (482 ) (529 ) Other 6 1 8 4 (129 ) (126 ) (372 ) (403 ) EARNINGS BEFORE INCOME TAXES Income tax expense NET EARNINGS $ EARNINGS PER SHARE: Basic $ Diluted $ WEIGHTED AVERAGE SHARES: Basic Diluted COMPREHENSIVE EARNINGS Net earnings $ Other comprehensive earnings, net of taxes Reclassification adjustment for gain included in net earnings (7 ) — (8 ) — Unrealized gain (loss) on securities 29 (62 ) 77 (43 ) Total other comprehensive earnings 22 (62 ) 69 (43 ) Total comprehensive earnings $ The accompanying notes are an integral part of these statements. 3 THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except per share data) September 30, (Unaudited) December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Marketable securities Trade accounts receivable, less allowance of $717 in 2012 and $2,757 in 2011 Inventories Deferred income tax asset Refundable income taxes Prepaid expenses and other current assets TOTAL CURRENT ASSETS Property and equipment, net Intangible assets, net Deferred income tax asset — Other assets 72 TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued salaries, wages and payroll taxes Short-term borrowings — Other current liabilities TOTAL CURRENT LIABILITIES Long-term borrowings — Deferred income taxes — Asset retirement obligations Other long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common stock, authorized 100,000 shares of $0.01 par value, issued 34,741 in 2012 and 33,991 in 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive gain (loss) 53 ) Common stock in treasury, at cost – 4,762 shares in 2012 (10,382 ) — TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these statements. 4 THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Deferred income taxes (842 ) (213 ) Provision for allowances Share-based compensation 560 Decommissioning retirement liability 47 43 Other non-cash gains/losses (62 ) ) Changes in assets and liabilities: Accounts receivable (545 ) Inventories (369 ) (2,857 ) Prepaid expenses and other current assets 52 Trade accounts payable (348 ) Accrued salaries, wages and payroll taxes 79 Income taxes payable Other current liabilities 21 18 Other (26 ) 81 Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases and construction of property and equipment (1,384 ) (1,683 ) Cash paid for acquisition of Core Oncology customer base (5,229 ) — Proceeds from sale of property and equipment — 36 Purchases of marketable securities (5,612 ) (10,147 ) Maturities of marketable securities Proceeds from sales of marketable securities Net cash used by investing activities (6,695 ) (4,672 ) CASH FLOWS FROM FINANCING ACTIVITIES Cash paid for shares repurchased from tender offer, including transaction costs (10,382 ) — Repayment of borrowings (1,667 ) (2,500 ) Employee stock purchase plan 53 44 Other (13 ) (14 ) Net cash used by financing activities (12,009 ) (2,470 ) NET DECREASE IN CASH AND CASH EQUIVALENTS $ ) $ ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTARY CASH FLOW DISCLOSURE: Interest paid $ $ Income taxes paid $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Assets acquired from the Core transaction $ $
